Order entered October 8, 2013




                                          In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                   No. 05-13-01359-CV

                        IN RE WAYNE ANSARA WILEY, Relator

                Original Proceeding from the 291st Judicial District Court
                                  Dallas County, Texas
                          Trial Court Cause No. W06-72304-U

                                         ORDER
       Based on the Court’s opinion of today’s date, we DENY relator’s petition for writ of

mandamus. We ORDER that relator bear the costs of this original proceeding.


                                                   /s/   MICHAEL J. O'NEILL
                                                         JUSTICE